Title: From John Adams to John Marshall, 28 January 1801
From: Adams, John
To: Marshall, John



Dear Sir.
Washington Jan 28th 1801.

As it has been the practice of this government, to summon the Senate of the United States to meet on the fourth of March after a new election of a President and Vice President, & as various considerations render it probable, that it will be at least as necessary this year, as it ever has been at any former period, I request you to prepare summons for all the Senators, who are to serve after the third of March 1801, to receive such communications & act on such executive business of the United States, as the public service may require. The form of the former summons or proclamations you will find in the office. There is no time to be lost.
I am Sir with great esteem & regard your most obedt servant.
